DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive. 
 	Applicant amended independent claim 1 to include 
and a drain ohmic structure that is recessed into the drain region of the barrier layer, wherein the drain electrode is on the drain ohmic structure, wherein a dynamic drain resistance that increases as a drain current increases is offset by controlling a current through the barrier layer, and wherein the current through the barrier layer is controlled based on a distance between the drain ohmic structure and the two dimensional gas in the channel layer.
Where examiner considers the portion
and a drain ohmic structure that is recessed into the drain region of the barrier layer, wherein the drain electrode is on the drain ohmic structure, wherein a dynamic drain resistance that increases as a drain current increases is offset by controlling a current through the barrier layer, and wherein the current through the barrier layer is controlled based on a distance between the drain ohmic structure and the two dimensional gas in the channel layer.
to have functional/product by process limitations. In device claims it is the end product that is of essence and not how it is made or how it functions. Furthermore, 
For discussion purposes, examiner is including non-applied relevant prior arts Banerjee (20140264454) where in Figs. 1, 4, 5, 6 recessed source/drain contacts that are recessed into barrier layer and penetrating the 2DEG region 22. The distance between the 2DEG region 22 and the source/drain recessed ohmic contacts (and hence the current flow through the barrier layer) could be controlled with the depth of source/drain ohmic contact trenches 370 as shown in Figs. 4-6. (Please also see paragraphs 0007, 0010,0015 and 0036 for a discussion on contact resistance). Similarly, Kub (20140264379), Figs. 1 and 3 relevant non-applied art also has source/drain ohmic contacts recessed into the barrier layer. Finally, Hill (20170278961) paragraphs 0028 and 0029 has recessed ohmic source/drain contacts. 
In this regard, examiner is in the opinion that paragraphs 0076, 0081, 0086, 0099, 0101 (without completely extending through the barrier layer), 0107 (dopant concentration ranges for the graded region), 0116, 0118 and especially 0124 (“without extending completely through the barrier layer”)  as published (20190333767) might possibly have allowable subject matter in relation to distance between the source/drain ohmic contact and 2DEG layer and makeup of the graded regions. Please contact the examiner for further discussion. Examiner is readily available for an interview. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 19-31 and 33-48 are rejected under 35 U.S.C. 103 as being unpatentable over Saxler et al. (2007/0269968) in view of Sheppard (2011/0057232) further in view of Kub et al. (2010/0327322). 
Regarding Claim 1, in Figs. 1B, 1E, 1F and in paragraphs 0049, 0061, 0064, 0065 and 0066, Saxler et al. discloses a transistor device, comprising: a channel layer 22, a barrier layer 22 on the channel layer, wherein the barrier layer and the channel layer induce a two dimensional electron gas in the channel layer at an interface between the channel layer and the barrier layer (see paragraphs 0003, 0005); a drain electrode 30 that is on barrier layer in a drain region 31 of the barrier layer; a cap layer 24/34  on the barrier layer; and a source ohmic structure 30/31 that is formed into a source region of the barrier layer and that is spaced apart from the drain electrode, 
It would have been obvious to one of having ordinary skill to have the required ohmic contract structure location in Saxler as disclosed by Sheppard in order to avoid short channel effects in order to form low resistive ohmic contact structure to the barrier layer and in order to have a selected sheet resistivity (see paragraph 0070 of Sheppard)
 Saxler et al. and Sheppard et al. combination discloses everything except to disclose the required distance requirement. However, Kub et al. disclose a HEMT device wherein Figs.5-7, the required distance is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required distance in Saxler et al. and Sheppard et al. combination as taught by Kub et al, in order to control threshold voltage. 
Regarding Claim 2, in Saxler, dynamic source resistance that increases as a drain current increases is offset by controlling a current through the barrier layer.  
Regarding Claim 3, in Saxler, the current through the barrier layer is controlled based on a distance between the source ohmic structure and the two dimensional gas in the channel layer.  
Regarding Claim 4, in Saxler, a gate electrode 32 on the barrier layer and spaced apart from the drain electrode, wherein a portion of the barrier layer that is between the gate electrode and the source region is electrically insulated from the gate electrode (by element 24).  
Regarding Claim 5, in Saxler, the source ohmic structure 30/31comprises n+ conductivity.  
Regarding Claim 6, in Saxler, the barrier layer 22 comprises an AlGaN material and wherein the source ohmic structure includes silicon that is implanted into the barrier layer in the source region.  
Regarding Claim 7, Saxler et al. discloses everything except to disclose the required graded region. However, Sheppard et al. discloses a HEMT device where in paragraph 0070, the required graded region is disclosed.

It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required graded region in Saxler et al. as taught by Sheppard et al. in order to reduce channeling effects. 
Regarding Claim 8, in paragraph 0070, Sheppard et al. discloses the angular implantation. 
Regarding Claim 9, in Saxler, the source ohmic structure 30/31 is partially recessed into the barrier layer and is spaced apart from the channel layer.  
Regarding Claim 10, in Saxler, the source ohmic structure 30/31 is recessed through the barrier layer and partially into the channel layer.  
Regarding Claim 11, in Saxler, source ohmic structure 30/31 contacts the interface between the channel layer and the barrier layer.  
Regardigg Claim12, in Saxler, an upper surface of the source ohmic structure is at substantially a same height as an upper surface of the barrier layer.  
Regarding Claim 13, in Saxler, a source electrode 30 that is on the source ohmic structure.  
Regarding Claim 14, in Saxler, the barrier layer 22 includes a recess that is through the barrier layer in the source region, and wherein the source ohmic structure comprises a material that includes metal and contacts the channel layer at the interface between the channel layer and the barrier layer.  
Regarding Claim 15, in Saxler, the source ohmic structure 30/31 is annealed before a source electrode is formed.  
Regarding Claim 19, in Saxler, the drain ohmic structure comprises n+ conductivity.  
Regarding Claim 20, in Saxler, the barrier layer comprises an AlGaN material and wherein the drain ohmic structure includes silicon that is implanted into the barrier layer in the drain region.  
Regarding Claim 21, graded region is disclosed in paragraph 0070 of Sheppard et al. 
Regarding Claim 22, in paragraph 0070, Sheppard et al. discloses the angular implantation. 
Regarding Claim 23, in Saxler, a gate electrode 32 on the barrier layer and spaced apart from the drain electrode, wherein a portion of the barrier layer that is between the gate electrode and the drain region is electrically insulated from the gate electrode.  
Regarding Claim 24, in Saxler, the drain ohmic structure 30/31 is partially recessed into the barrier layer and is spaced apart from the channel layer.  
Regarding Claim 25, in Saxler,  the drain ohmic structure 30/31 is recessed through the barrier layer and partially into the channel layer.  
Regarding Claim 26, in Saxler,  the drain ohmic structure 30/31 contacts the interface between the channel layer and the barrier layer.  
Regarding Claim 27, in Saxler, an upper surface of the drain ohmic 30/31 structure is at substantially a same height as an upper surface of the barrier layer.  
Regarding Claim 28, in Saxler,  the barrier layer includes a recess that is through the barrier layer 22 in the drain region, and wherein the drain ohmic structure comprises a material that includes metal and contacts the channel layer at the interface between the channel layer and the barrier layer.  
Regarding Clam 29, in Saxler, the drain ohmic structure 30/31 is annealed before the drain electrode is formed.  
Regarding Claim 30, in Figs. 1B, 1E, 1F and in paragraphs 0049, 0061, 0064, 0065 and 0066, Saxler et al. discloses a transistor device, comprising: a substrate 10; a channel layer on the substrate, the channel layer 20 including a GaN material; a barrier layer 22 that is on the channel layer and that includes an AlGaN material; a drain electrode 30/31 that is on the barrier layer in a drain region of the device; a source 
It would have been obvious to one of having ordinary skill to have the required ohmic contract structure location in Saxler as disclosed by Sheppard in order to avoid short channel effects in order to form low resistive ohmic contact structure to the barrier layer and in order to have a selected sheet resistivity (see paragraph 0070 of Sheppard)
Saxler et al and Sheppard et al. combination. disclose everything except to disclose the required distance requirement. However, Kub et al. disclose a HEMT device wherein Figs.5-7, the required distance is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required distance in Saxler et al. and Sheppard et al combination as taught by Kub et al, in order to control threshold voltage. 
Regarding Claim 31, in Saxler, wherein the barrier layer 22 and the channel layer 20 induce a two dimensional electron gas in the channel layer at an interface between the channel layer and the barrier layer, and wherein a dynamic source resistance that increases as a drain current increases is offset by controlling a current through the barrier layer.  
Regarding Claim 33, in Saxler, the source ohmic structure 30/31 includes silicon that is implanted into the barrier layer in the source region.  
Regarding Claim 34, in Saxler, the source ohmic structure 30/31 is partially recessed into the barrier layer and is spaced apart from the channel layer.  
Regarding Claim 35, in Saxler, the source ohmic structure 30/31 extends through the barrier layer and is partially recessed into the channel layer.  
Regarding Claim 36, in Saxler, the barrier layer includes a recess that is through the barrier layer in the source region, and wherein the source electrode comprises a material that includes metal and contacts the channel layer at the interface between the channel layer and the barrier layer.  
Regarding Claim 37, in Figs. 1B, 1E, 1F and in paragraphs 0049, 0052, 0054, 0061, 0064, 0065 and 0066, Saxler et al. discloses a transistor device comprising: a channel layer 22 ; a barrier layer 22 on the channel layer, wherein the barrier layer and the channel layer induce a two-dimensional electron gas in the channel layer at an interface between the channel layer and the barrier layer; and an ohmic structure 31 that is formed into a region of the barrier layer. With respect to the added limitation. Saxler fails to disclose the required “wherein the ohmic structure comprises, a source ohmic structure in a source region of the barrier layer, the source ohmic contact 
It would have been obvious to one of having ordinary skill to have the required ohmic contract structure location in Saxler as disclosed by Sheppard in order to avoid short channel effects in order to form low resistive ohmic contact structure to the barrier layer and in order to have a selected sheet resistivity (see paragraph 0070 of Sheppard)

Regarding Claim 38, in Saxler, a dynamic source resistance (is present depending on the implantation conditions) that (is capable of being in a way that) increases as a drain current increases is offset by controlling the current that flows through the barrier layer.  
Regarding Claim 39, in Saxler, a combination of the compensating resistance and a device resistance comprises a substantially linear resistance.  
Regarding Claim 40, in Saxler, the device resistance is substantially non-linear.  
Regarding Claim 41, in Saxler, the current (is capable of being in a way) that flows through the barrier layer is controlled based on a distance between the ohmic structure and the interface between the channel layer and the barrier layer.  
Regarding Claim 42, in Saxler, as the distance between the ohmic structure and the interface between the channel layer and the barrier layer is reduced, the current rier layer is reduced(depending on the implantation conditions)
Regarding Claim 43, in Saxler, the current that flows through the barrier layer (is capable of being in a way that) provides a compensating resistance responsive to the barrier layer becoming increasingly forward biased.  
Regarding Claim 44, in Saxler, a portion (at least the very top portion of the ohmic structure 31, depending on the implantation conditions) of the barrier layer is between the ohmic structure and the channel layer.  
Regarding Claim 45, in Saxler, the ohmic structure 31 comprises a source ohmic structure 31 in a source region of the barrier layer, the device further comprising a drain ohmic 31 structure that is recessed (see paragraph 0061) into a drain region of the barrier layer.  
Regarding Claim 46, in Saxler, a dynamic drain resistance that (is being capable of in a way that) increases as a drain current increases is offset by controlling the current that flows through the barrier layer.  
Regarding Claim 47, in Saxler, the drain ohmic structure 31 is recessed (see paragraph 0061) through the barrier layer and partially into the channel layer.  
Regarding Claim 48, in Saxler, an upper surface of the drain ohmic structure 31 is at substantially a same height as an upper surface of the barrier layer (depending on the implantation conditions)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        6/18/2021